Citation Nr: 1707816	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from March 16, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to March 16, 2015.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1960 to March 1969.  The Veteran had service in the Republic of Vietnam, and his decorations include a Combat Infantryman Badge and Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD evaluated as 30 percent disabling, effective October 7, 2005.

During the pendency of the appeal, a March 2012 Decision Review Officer Decision increased the rating from 30 to 50 percent, effective October 7, 2005.  This action did not satisfy the Veteran's appeal.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in March 2012.  A transcript of that proceeding has been associated with the claims file.

This case was before the Board in May 2012, when it was remanded for additional evidentiary development.  In a July 2013 decision, the Board granted the Veteran an earlier effective date of September 10, 1993 for the grant of service connection for PTSD.  The Board remanded the claim to afford the Veteran initial AOJ consideration in assigning an initial rating for his PTSD for the period prior to October 7, 2005.

In an October 2014 decision, the Board granted the Veteran an initial rating of 70 percent for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In an October 2015 order, the Court vacated the October 2014 decision as it pertained to the denial of an initial rating for PTSD in excess of 70 percent and remanded the matter to the Board for further proceedings consistent with an October 2015 Joint Motion for Partial Remand (JMR).  In particular, the Court stated that the Board did not consider pertinent medical evidence and provided a conclusory explanation to support the finding that the Veteran was not entitled to a 100 percent disability rating for his PTSD.  The Court vacated the Board's October 2014 decision as it pertained to the denial of a rating in excess of 70 percent for PTSD and remanded it for readjudication.  

In a May 2016 rating decision, the RO granted the Veteran's claim of entitlement to TDIU.  The effective date assigned for the Veteran's grant of TDIU was March 16, 2015.  However, as the TDIU claim was part and parcel of the Veteran's increased rating claim, the Board must still address whether TDIU is warranted from September 10, 1993, the date of the Veteran's service connection claim.

In a June 2016 decision, the Board granted the Veteran a 100 percent rating for PTSD from September 10, 1993 to June 17, 2003, and denied a rating in excess of 70 percent from June 18, 2003.  The Board remanded the issues of entitlement to an increased rating in excess of 70 percent for PTSD from March 16, 2015 and entitlement to TDIU prior to March 16, 2015.  However, for the reasons discussed below, the requested remand actions were not completed and the case must once again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its June 2016 remand, the Board directed the AOJ to obtain outstanding VA treatment records; request the Veteran submit a completed VA Form 21-4192 for each employer for the period prior to May 2007, and document all efforts and requests in this regard; afford the Veteran a VA PTSD examination; and readjudicate the issues on appeal.

On remand, the AOJ obtained outstanding VA medical records and afforded the Veteran a VA PTSD examination in June 2016.  However, there is no indication that the AOJ requested the Veteran submit completed VA Forms 21-4192, nor were any completed VA Forms 21-4192 received by VA.  Further, the August 2016 Supplemental Statement of the Case (SSOC) addressed the Veteran's TDIU appeal but not the issue of an increased rating for PTSD from March 16, 2015.  Thus, remand is necessary to ensure compliance with the Board's June 2016 remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records dated from July 2016 to present.  All records received should be associated with the electronic claims file.

2.  Contact the Veteran and ask that he submit a completed VA Form 21-4192, Request for Employment Information, for each employer for the period prior to May 2007.  Document in the claims file all such efforts and requests.

3.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




